Citation Nr: 0530456	
Decision Date: 11/14/05    Archive Date: 11/30/05	

DOCKET NO.  97-24 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for sublingual squamous 
cell carcinoma, claimed as secondary to service-connected 
residuals of splenectomy, or on the basis of herbicide (Agent 
Orange) exposure, or as due to tobacco use/nicotine 
dependence in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1997 and November 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Chronic defective hearing is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

2.  The veteran's sublingual squamous cell carcinoma is not 
causally related to his service-connected residuals of 
splenectomy.

3.  Sublingual squamous cell carcinoma is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service, including nicotine 
dependence or exposure to Agent Orange.

4.  There is no indication that, during the period from 
November 1971 to September 1975, the veteran's service 
involved duty or visitation in the Republic of Vietnam.




CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  As defined by regulation, the veteran had no service in 
the Republic of Vietnam.  38 U.S.C.A. §§ 501, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.313 (2005).

3.  Sublingual squamous cell carcinoma was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred, nor is it proximately due 
to or the result of a service-connected disability or 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to attain and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to a claimant after the initial decision could satisfy 
the requirements of the VCAA if the timing of the notice was 
not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all of the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in correspondence of May, June, and September 
2004, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence pertaining to his claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as August 1997 
and February 2005 Statements of the Case (SOC), and November 
1997, June 1998, and February 2005 Supplemental Statements of 
the Case (SSOC).  These documents provided them with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding the veteran's claims.  
By way of these documents, they were also specifically 
informed of the cumulative evidence already provided to VA, 
or obtained by VA on the veteran's behalf.  Additionally, the 
Statements of the Case and Supplemental Statements of the 
Case included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the 
claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that has 
been associated with the claims file consists of the 
veteran's service medical records and postservice medical 
records and examination reports.  Under the circumstances of 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Mayfield, supra; 
Smith v. Gober, 14 Vet. App. 227, (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible bases for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims).

Factual Background

An audiometric examination conducted as part of the veteran's 
service entrance examination in March 1971 revealed pure tone 
air conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
4000
RIGHT
30
35
20
40
LEFT
25
25
20
30

The pertinent diagnosis noted was high frequency hearing 
loss, H-2.

At the time of a service separation examination in March 
1975, the veteran gave a history of splenectomy in March 
1974.  A physical examination of the veteran's ears conducted 
as part of his separation examination was within normal 
limits.  Audiometric examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
15
20
10
15
20
20
LEFT
15
20
15
20
20
15

At the time of service separation, no pertinent diagnosis was 
noted.

On VA general medical examination in February 1979, the 
veteran's mouth and ears were within normal limits.  No 
hearing loss was in evidence, and no pertinent diagnoses were 
noted.

During the course of VA outpatient treatment in March 1993, 
the veteran was advised to quit smoking, and discontinue 
alcohol use.

VA treatment records dated in October and November 1995 show 
treatment during that time for a lesion on the floor of the 
veteran's mouth.  In an entry of early October 1995, it was 
noted that the veteran had noticed a suspected left 
sublingual leukoplakia 2 weeks earlier when he was brushing 
his teeth.  At that time, the veteran stated that he had 
smoked 1 to 2 packs of cigarettes per day since the age of 
16.  He did, however, deny the use of chewing tobacco.  On 
physical examination, there was evidence of what appeared to 
be a left sublingual leukoplakia.  The clinical impression 
was leukoplakia of the left sublingual area.

In an entry of early November 1995, the veteran stated that 
he had smoked 2 packs of cigarettes per day for 30 years.  
The pertinent diagnosis was carcinoma of the tongue.

In a VA surgical report dated in mid-November 1995, it was 
noted that the veteran had a long history of smoking and 
alcohol abuse.  Reportedly, a month earlier, the veteran had 
noticed a lesion on the floor of his mouth while brushing his 
teeth.  The veteran was subsequently examined, which 
examination revealed the presence of a 1.5 centimeter 
diameter lesion on the floor of the veteran's mouth which was 
superficial and somewhat ulcerated.  However, the veteran's 
tongue, as well as his mandible, was grossly free of tumor.  
The veteran subsequently underwent laser excision of a left 
floor of the mouth carcinoma.  The pertinent diagnosis noted 
was squamous cell carcinoma of the left floor of the mouth.

In November 1995, the veteran submitted a claim for service 
connection for squamous cell carcinoma of the tongue, claimed 
as the residual of an inservice splenectomy.

On VA general medical examination in May 1996, the veteran 
gave a history of diminished hearing bilaterally since 1995.  
On physical examination, there was evidence of a past 
surgical procedure and some whitish scar tissue on the floor 
of the veteran's mouth between his tongue and his anterior 
gums.  The remainder of the veteran's mouth was unremarkable.  
The veteran's hearing was described as minimally diminished 
to whispered voice bilaterally.  Examination of the veteran's 
lungs showed changes suggestive of chronic bronchitis, with 
crackling and wheezing-type sounds in both lung fields.  The 
pertinent diagnosis noted was post surgical treatment for 
squamous cell carcinoma, moderately differentiated and 
invasive in the area of the frenulum of the tongue.

In correspondence of mid-November 1996, the veteran's private 
physician wrote that the veteran had undergone a splenectomy 
in 1973 for idiopathic thrombotic purpura.  According to the 
veteran's physician, as a result of his splenectomy, he was 
at increased risk for bacterial infection.

Received in December 1996 were a number of articles detailing 
various aspects of carcinoma of the immune system.

During the course of VA outpatient treatment in April 1997, 
it was noted that the veteran was a chronic smoker, having 
smoked approximately 2 packs of cigarettes per day over the 
past 25 years.  Reportedly, the veteran had decreased his 
smoking to 1/2 pack of cigarettes per day over the course of 
the past year.

During the course of an RO hearing in October 1997, the 
veteran and a friend offered testimony regarding the nature 
and etiology of his squamous cell carcinoma of the tongue.

In correspondence of late June 2004, the National Personnel 
Records Center stated that, based on a review of the 
veteran's file, there was no record of any exposure to 
herbicides.

During the course of VA outpatient treatment in mid-March 
2004, the veteran stated that he had "served in demolitions" 
in Vietnam, and that his hearing appeared to have decreased.  
Later that same day, the veteran called to clarify that he 
had served in the Air Force with heavy equipment/demolitions 
as a specialty, and was only in Vietnam on TDY.

A VA audiometric examination conducted in March 2004 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
250
500
1000
2000
3000
4000
8000
RIGHT
30
20
25
25
65
80
70
LEFT
40
20
20
30
75
80
65

Speech reception thresholds were 20 decibels for both the 
right and left ears.  Word recognition scores were 
100 percent in the veteran's right ear and 88 percent in the 
left ear.  The pertinent diagnosis was sensorineural hearing 
loss.

During the course of a VA psychiatric consultation in early 
October 2004, the veteran stated that he had never served in 
combat, and was never stationed in a combat zone.  According 
to the veteran, he had been stationed in Hawaii, when he was 
suddenly deployed to Wake Island in July/August of 1975, 
where he spent several weeks preparing a base and later 
maintaining it for Vietnamese refugees.

During the course of a VA outpatient evaluation in early 
February 2005, it was noted that the veteran had been 
evaluated in March 2004, at which time he was found to be 
suffering from a bilateral, moderate to severe high frequency 
sensorineural hearing loss.  When questioned, the veteran 
related his past military experience in detonations and heavy 
equipment.  According to the examiner, the veteran wanted to 
know "unequivocally" if this type of noise exposure could 
have caused his hearing loss.  The examiner explained to the 
veteran the process for filing a compensation claim, and 
directed him to his medical records.

Analysis

The veteran in this case seeks service connection for 
bilateral hearing loss, as well as for sublingual squamous 
cell carcinoma.  In pertinent part, it is argued that the 
veteran's current hearing loss is the result of noise 
exposure during his period of active military service.  The 
veteran additionally argues that the sublingual squamous cell 
carcinoma, for which he underwent surgery in 1995, was the 
result of tobacco use/nicotine dependence acquired in 
service, or, in the alternative, the residuals of a inservice 
splenectomy, or exposure to Agent Orange in the Republic of 
Vietnam.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  Service connection may 
additionally be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2005).  Additionally, where 
there is aggravation of a nonservice-connected condition 
which is proximately due to or the result of a service-
connected condition, the veteran may be compensated for the 
degree of disability (but only that degree) which is over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection for a claimed 
disability or disabilities, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury during service; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a malignant tumor 
(carcinoma) or sensorineural hearing loss becomes manifest to 
a degree of 10 percent within 1 year of date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, prostate cancer, respiratory cancers, and 
certain soft tissue sarcomas shall be service connected, even 
though there is no record of such disease during service, if 
it becomes manifest to a degree of 10 percent or more any 
time after service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2005).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involve duties or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. §§ 3.307, 3.313 (2005).

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2005).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic hearing loss, or sublingual squamous cell 
carcinoma.  While at the time of a service entrance 
examination in March 1971, there was noted the presence of at 
least some high frequency hearing loss, as of the time of a 
service separation examination in March 1975, an audiometric 
examination was within normal limits, and no pertinent 
diagnoses were noted.  

On subsequent VA general medical examination in February 
1979, the veteran's mouth and ears were within normal limits, 
with no evidence of hearing loss, or of sublingual squamous 
cell carcinoma.  The earliest clinical indication of the 
presence of cancer of the floor of the veteran's mouth is 
revealed by VA treatment records dated in 1995, more than 
20 years following the veteran's discharge from service, at 
which time he underwent surgery for removal of a squamous 
cell carcinoma from the left floor of his mouth.  Similarly, 
chronic hearing loss was first noted no earlier than May 
1996, at which time there was in evidence minimally 
diminished hearing for whispered voice, bilaterally.  
Significantly, at no time has the veteran's hearing loss or 
squamous cell carcinoma been attributed to any incident or 
incidents of his period of active military service.  Nor has 
there been any indication that the veteran's squamous cell 
carcinoma was in any way the result of or related to an 
inservice splenectomy.

Alternatively, the veteran argues that his squamous cell 
carcinoma of the floor of the mouth was the result of 
exposure to Agent Orange in the Republic of Vietnam.  While 
it is true that certain cancers are among those disabilities 
for which service connection might be granted on a 
"presumptive" basis where there has been a diagnosis of such 
disability and "service in the Republic of Vietnam," there is 
no indication that the veteran meets both of these 
requirements.

More specifically, based on the entire evidence of record, 
there is no indication that the veteran meets the regulatory 
requirement for "service in the Republic of Vietnam."  In 
fact, the veteran himself has admitted that he did not serve 
in a combat zone, but rather in Hawaii, and on Wake Island.  
Information provided by the National Personnel Records Center 
shows no evidence of any exposure to herbicides for the 
veteran.  Nor is there evidence that the veteran suffered 
from a cancer for which service connection might be granted 
on a presumptive basis based on exposure to Agent Orange.

As an additional alternative argument, the veteran offers his 
theory that the sublingual squamous cell carcinoma for which 
he underwent surgery in 1995 was, in fact, the result of 
tobacco use/nicotine dependence acquired in service.  In that 
regard, for claims received prior to June 10, 1998 (as in 
this case), a precedent opinion of the VA General Counsel 
concluded that:  (1) A determination of whether nicotine 
dependence may be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles and (2) service 
connection may be established for a disability or death if 
the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
2-93 (January 13, 1993).  In a later precedent opinion of the 
General Counsel, it was determined that secondary service 
connection for a disability directly attributable to tobacco 
use subsequent to military service could be established based 
on nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the disability.  That 
opinion further noted that the VA Undersecretary for Health 
had determined that nicotine dependence may be considered to 
be a disease for the purpose of VA disability compensation.  
VAOPGCPREC 19-97 (May 19, 1997).

In the present case, service medical records, including the 
veteran's service separation examination, are entirely 
negative for history, complaints, or abnormal findings 
indicative of the presence of either nicotine dependence or 
tobacco use during service.  In fact, the record is clear 
that the veteran had engaged in chronic smoking activity 
prior to his entry upon active service.  In that regard, 
during the course of treatment in October 1995, the veteran 
stated that he had smoked from 1 to 2 packs of cigarettes per 
day since the age of 16.  The following month, the veteran 
gave a 30-year history of 2-pack-per-day cigarette smoking, 
placing the inception of his smoking activity around or about 
1965, 6 years prior to his entry upon active service.  
Significantly, at no time has the veteran's alleged inservice 
tobacco use been linked to the squamous cell carcinoma of the 
floor of his mouth, which occurred 20 years following his 
separation from service.  Notwithstanding the veteran's 
testimony, there exists no evidence that such nicotine 
dependence as may presently exist had its origin during the 
veteran's period of active military service.  Nor is it shown 
that the veteran's postservice squamous cell carcinoma was in 
any way related to cigarette smoking which originated in 
service.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current hearing loss or 
sublingual squamous cell carcinoma, each of which was first 
demonstrated many years following service discharge, with any 
incident or incidents of his period of active military 
service.  Accordingly, service connection for those 
disabilities must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for sublingual squamous cell carcinoma is 
denied.


	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


